 


109 HJ 30 IH: Proposing an amendment to the Constitution of the United States regarding the right of citizens of the United States to health care of equal high quality.
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 30 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Jackson of Illinois (for himself, Mr. Stark, Ms. Carson, Mrs. Christensen, Mr. Clyburn, Mr. Conyers, Mr. Cummings, Mr. Fattah, Mr. Gutierrez, Mr. Jefferson, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Mr. Kennedy of Rhode Island, Mr. Kucinich, Mr. Meek of Florida, Mr. Owens, Mr. Rush, Mr. Serrano, Mr. Thompson of Mississippi, Ms. Velázquez, Ms. Waters, Ms. Watson, Mr. Watt, Ms. McKinney, Mr. Cleaver, Ms. Schakowsky, Mr. Ryan of Ohio, Ms. Millender-McDonald, and Mr. Al Green of Texas) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States regarding the right of citizens of the United States to health care of equal high quality. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: 
 — 
1.All persons shall enjoy the right to health care of equal high quality. 
2.The Congress shall have power to enforce and implement this article by appropriate legislation. . 
 
